LOGAN, Circuit Judge, with whom McKAY and SEYMOUR, Circuit Judges,
join, dissenting:
This court granted en banc review limited to four issues which arise in liberty interest claims in an employment context, as follows:
“(1) Whether the district court committed plain error in instructing the jury that a liberty interest may be violated by charges which ‘would stigmatize the employee’s reputation or foreclose future employment opportunities’?
(2) Whether the district court committed plain error in failing to instruct the jury that before a liberty interest may be infringed, the charges must be found to be false?
(3) Whether the plaintiff was entitled to a name-clearing hearing complete with the right to confront and cross-examine witnesses before the disciplinary review board, assuming dissemination of the perjury charges deprived plaintiff of a liberty interest?
(4) Further assuming plaintiff is entitled to some sort of a hearing, need it be pre-termination, or would some post-termination hearing or name-clearing opportunity be adequate?”
Melton v. City of Oklahoma City, 888 F.2d 724, 725 (10th Cir.1989). We intended to clear up confusion arising out of our prior decisions for the benefit of the district courts and future panels of this court. The majority opinion, however, reverses the panel opinion and the judgment below on the basis of an issue never discussed in either the majority or the dissenting panel opinion, see Melton v. City of Oklahoma City, 879 F.2d 706 (10th Cir.1989), or briefed or argued in the en banc rehearing.
The majority perceives an injustice to the defendants and is determined to remedy that injustice, despite the fact doing so prevents the en banc court from reaching many of the problems it intended to resolve. Folklore has it that one of the ancients on our court once declared, “When this court starts out to do justice, all Hell can’t stop it!” I wish I could agree that the majority does justice in the case before us.
I
A
Insofar as the court determines that the “stigmatization - or - foreclosure - of - future - employment” instruction was erroneous, I agree. Although the majority uses “and” in its statement of the proper rule, the opinion does not hold that the terminated employee must prove both stigmatization and foreclosure of future employment. I would give the district courts more guidance on this issue, however, than does the majority.
Parsing the relevant statements in the United States Supreme Court cases I am satisfied that “stigmatization” sufficient to warrant recovery occurs when a charge might “seriously” damage the discharged employee’s community standing and associations — e.g., dishonesty or immorality. Board of Regents v. Roth, 408 U.S. 564, 573, 92 S.Ct. 2701, 2707, 33 L.Ed.2d 548 (1972). While Roth also mentions charges that put the employee’s “good name, reputation, honor, or integrity” at stake, id., clearly it is speaking in terms of a high level stigma that might affect future employment opportunities. See Paul v. Davis, 424 U.S. 693, 697, 96 S.Ct. 1155, *9331158, 47 L.Ed.2d 405 (1976); Bishop v. Wood, 426 U.S. 341, 348, 96 S.Ct. 2074, 2079, 48 L.Ed.2d 684 (1976); Codd v. Vel-ger, 429 U.S. 624, 630, 97 S.Ct. 882, 885, 51 L.Ed.2d 92 (Brennan, J., dissenting) (1977), id. at 633, 637-38, 97 S.Ct. at 887, 889 (Stevens, J., dissenting); Owen v. City of Independence, 445 U.S. 622, 661-62, 100 S.Ct. 1398, 1420-21, 63 L.Ed.2d 673 (Powell, J., dissenting) (1980) (The pivotal question after Roth is whether the charges “so blackened the employee’s name as to impair his liberty interest in his professional reputation.”). Charges are not stigmatizing enough to rise to a constitutionally protected liberty interest unless they involve allegations of dishonesty, immorality, or unprofessional or illegal conduct of the type that would be expected to seriously diminish employment opportunities. Charges of poor job performance, negligence, tardiness, or even insubordination, would not rise to the level of a violation of a protected liberty interest.1
*934I believe a fair implication from the Supreme Court decisions is that the discharged employee does not have to prove that he tried and was unable to get a job. I would overrule Conaway v. Smith, 853 F.2d 789, 794 (10th Cir.1988); Ewers v. Board of County Comm ’rs, 802 F.2d 1242, 1249 (10th Cir.1986), cert. denied, 484 U.S. 1008, 108 S.Ct. 704, 98 L.Ed.2d 655 (1988), reh’d on other grounds, 874 F.2d 736 (10th Cir.1989); Sipes v. United States, 744 F.2d 1418, 1422 (10th Cir.1984), and any other of our cases to the extent they may be read to impose a requirement that a plaintiff must recite an actual frustrated job search to warrant relief. The Roth dicta indicates that if an employer invoked a rule prohibiting a discharged employee’s employment by any state institution or participated in a “blackball” practice with other employers, this would constitute an alternative ground for relief.
B
In cases with undisputed facts, I agree with the majority that the court must decide whether the statements made were sufficiently stigmatizing to implicate a liberty interest. Supreme Court decisions appear to treat the question whether the statements were sufficiently stigmatizing to violate a liberty interest as an issue of law for the court to determine. This approach seems implicit in the Roth Court’s statement that mere nonretention of a nontenured professor does not amount to a deprivation of liberty, although it no doubt would foreclose some employment opportunities. 408 U.S. at 574 n. 13, 92 S.Ct. at 2707 n. 13. See also Bishop, 426 U.S. at 347-48, 96 S.Ct. at 2079. In Codd the Court appeared ready to decide for itself whether a report was stigmatizing, had it been alleged to have been false. 429 U.S. at 626, 97 S.Ct. at 883. See also Owen, 445 U.S. at 633 n. 13, 100 S.Ct. at 1406 n. 13. In most of the lower court decisions I have examined the courts have determined for themselves whether allegedly false charges rose to the level of a “liberty” interest; and when reviewing a decision in which a jury found a liberty interest was violated the appellate courts have given no apparent deference to the jury’s determination on this issue.
Thus, I agree that the district court erroneously held that the allegedly false charges arose to the liberty interest level if they stigmatized the employee’s reputation “or” foreclosed future employment opportunities. The first half of the instruction is a correct statement of the law, but the second half as written would permit recovery for foreclosure of future employment opportunities without establishing stigmatization. Unless the employer is somehow engaged in blackballing the employee, foreclosure of employment opportunity without proof of stigmatization is not actionable. Because the relevant facts in the instant case were undisputed, and only the inferences and legal conclusions to be drawn from those facts were in issue, I agree with the majority that the court also erred in submitting the stigmatization issue to the jury. Unlike the majority, however, I would find the error was harmless because the jury found for Melton and the district court, had it determined the issue as a matter of law, should have concluded that defendants were sufficiently responsible for dissemination of stigmatizing charges to support Melton’s claim for damages.
The majority’s bottom line is that defendants merely responded to information dug up by the media, that they did not make untrue statements — “Melton was accused by the FBI of having committed perjury, and the Oklahoma City Police Department was investigating,” at 928; and the punitive action against Melton “had nothing to *935do with the FBI’s accusation.” Id. I believe this is too simplistic.
The majority states some facts differently and omits others that I think are relevant and important to our resolution of this issue. The letter Lt. Carl Smith gave Melton concerning the investigation he was conducting for the Oklahoma City Police Department stated, “You are ... accused of making perjured statements both in a sworn affidavit on a motion to dismiss filed by defense counsel, and during testimony you gave from the witness stand during the trial.” PL exh. 48. The police department operations manual number 9.01 states expressly that complaints of misconduct by a police department employee, “whether from a private citizen or from another employee, will be fully investigated and the results reported to both the complainant and the accused employee.” PL exh. 53. When the investigation is complete, that manual requires a finding of one of four designations: “unfounded,” “exonerated,” “not sustained,” or “sustained.” Id. Melton was interviewed and a full investigation was made, with a formal written report by Lt. Smith delivered to the internal affairs unit. The Disciplinary Review Board considered the report; the perjury issue was on its hearing agenda. The Board recommended Melton’s termination but made no finding with respect to the perjury charge. See pi. exh. 61. Melton was never given an opportunity before the board to address the perjury charges.
Quoting “knowledgeable sources,” the Daily Oklahoman published an article on September 8 stating that Melton was “being investigated, among other things, for purportedly committing perjury during Page’s trial.” Pl. exh. 49. Although this article focused primarily on the fact that Melton had given a tape recording of his conversation with a prosecutor to defense counsel for Judge Page, it mentioned that “[pjrosecutors attempted to prove that Melton regularly shared confidential investigative information with Page, who then allegedly shared the information with underworld figures.” Id. In its recital of the Oklahoma City Times article of an interview with Lt. David McBride, which discussed the police department’s internal investigation of Melton, the majority opinion leaves out the following:
“McBride said it was unusual for the internal affairs division to investigate the perjury allegation.
‘Normally, alleged criminal violations don’t go through the internal affairs division,’ he said. ‘But since there already was an internal affairs investigation about specific policy violations, the federal prosecutor's chose to go ahead and let us do that.’ ”
Pl. exh. 50.
The following day the Times had an editorial commending the police administration for investigating Melton and another officer who testified on behalf of Judge Page. It recited that the other officer had resigned while under investigation for “allegedly fraternizing with known criminals.” Pl. exh. 52. It then stated, “Melton, a 20-year police veteran, is being investigated for possible violations of police conduct guidelines stemming from an active role in helping prepare Page’s defense.” Id. After Melton was fired, the Sunday Oklahoman carried an article on officers who had been dismissed from the Oklahoma City police force “who have been suspected of or found guilty in some wrongdoing____” pl. exh. 62, X R. 279-80. The article mentioned only that Melton had been terminated for violating the police department’s code of ethics. There was direct testimony, however, that the law enforcement community believed that Melton was discharged for perjury as well as cooperation with Page’s defense counsel. See X R. 227 (testimony of Larry Van Shuyver).
There is no magic in the source of stigmatizing charges if the employer either adopts them or furthers their stigmatizing effect. No doubt quite often they originate with others such as the FBI, or even in rumors and gossip. See, e.g., Eames v. City of Logan, 762 F.2d 83, 84 (10th Cir.1985) (“rumors of criminal misconduct”); McGhee v. Draper, 564 F.2d 902, 904 (10th Cir.1977) (McGhee I) (“rumors and gossip in the community”); Lyons v. Barrett, 851 F.2d 406, 408 (D.C.Cir.1988) (another em*936ployee’s accusations of sexual misconduct and misuse of government telephones). In each of the cases cited immediately above the liberty interest became an issue because of public knowledge of the allegations, and because the employer investigated the charges and then discharged the employee; in none of them did the employer give as a reason for discharge that it found the charges to be true. Rather, the employer gave either no reason or a different reason for the employee’s termination. Nevertheless, the confluence of stigmatizing rumors or accusations in public circulation, combined with investigation and discharge created a public impression that the discharge was related to the charges. Accordingly, the employer was held to have a duty to give a name clearing hearing. This circuit recognized in McGhee v. Draper, 639 F.2d 639 (10th Cir.1981) (McGhee II), that the employer need not explicitly state stigmatizing factors, but may “implicitly ratify some other stigmatizing allegations. Thus, the dismissal will either cause or contribute to the alleged defamation.” Id. at 643 (emphasis added). See also Wulf v. City of Wichita, 883 F.2d 842, 869 n. 35 (10th Cir.1989).
The reasoning of other courts confirms that a liberty interest violation may occur although an employer’s tendered reasons for dismissing an employee do not include an explicit accusation of any wrongdoing. It is enough that the employer’s actions create an impression that is stigmatizing. For example, in Fraternal Order of Police v. Tucker, 868 F.2d 74 (3d Cir.1989), the Third Circuit stated:
“When a police department announces to the media that it has information sufficient to occasion an investigation of on-duty drug use, that in this context the officer under investigation refused urinalysis, and that the Department considered the overall situation such as to warrant dismissal, other law enforcement agencies are unlikely to consider the officer for other employment because, at least without more information than that reported, they will conclude that the officer is more likely than not guilty as charged. Accordingly, if the plaintiffs had alleged and proved in this case that they had not used drugs behind the Cobb Creek Park tennis courts or that they had substantial evidence to tender at a hearing in support of such an allegation, they, at least arguably, would have made out a stigmatization case under the Due Process Clause.”
Id. at 83. Similarly, in Rodriguez de Quinonez v. Perez, 596 F.2d 486 (1st Cir.), cert. denied, 444 U.S. 840, 100 S.Ct. 78, 62 L.Ed.2d 51 (1979), the First Circuit stated:
“Clearly, furthermore, there was serious ‘stigma’ here. The very act of removal under this statute necessarily brings into question the directors’ integrity. The statutory grounds for removal, phrased in the conjunctive, require a determination by the Secretary that ‘there is evidence ... that such [statutorily enumerated] violation or failure is one involving personal dishonesty.’
It is true that, strictly read, the statute does not require an official determination or charge of dishonesty, but only a finding that there is sufficient ‘evidence’ of dishonesty to warrant invoking the statute. This superfine distinction would have little practical effect, however, in reducing the clear imputation of dishonesty flowing from removal under this statute. We thus think that removal [under the statute] affects a liberty interest requiring due process safeguards.”
Id. at 489-90 (footnote omitted). Finally, in Cox v. Northern Virginia Transp. Comm’n, 551 F.2d 555 (4th Cir.1976), the Fourth Circuit stated:
“The commission defends on the ground that there is no proof that its officers expressly told reporters that Mrs. Cox was dishonest or immoral. It says that, instead, the reporters were told that she was incompetent and failed to establish good relations with the staff.
These comments, however, did not dispel the effect of the commissioners’ published statements linking Mrs. Cox’s discharge to the investigation of financial irregularities. Nor did the absence of formal charges of wrongdoing lessen the injury to her reputation that was caused *937by the interviews the commissioners granted the press. The opportunity of a discharged public employee to get a new job may be hampered as badly by official leaks to the press insinuating dishonesty as by a published official reprimand. In either event, therefore, the employee is entitled to a hearing.”
Id. at 558.
The majority says McGhee I, our own decision, is distinguishable. But to me it seems as like the case before us now as Tweedledee and Tweedledum. In McGhee I allegations of improper behavior by a nontenured teacher did not originate with the school board which fired her. But the school board investigated these rumors in some of its meetings, without making any direct resolution, and it made public the minutes of its meetings in which the accusations were mentioned. This court held that the district court erred in directing a verdict in favor of the defendant school board in that situation. McGhee I, 564 F.2d at 910.
I would hold in the instant case that the police department took accusations originating with the FBI, dignified them by having a formal investigation, and contributed to the public awareness of charges, which, if not resolved, would severely damage Melton’s reputation. I would hold that although perjury was an issue on the agenda of the Disciplinary Review Board hearing, because no evidence was permitted with respect to it and no resolution was made, in violation of the department’s own regulations, the police department did too little to remedy the public’s impression that Melton was a perjurer. I would hold that the police department’s announcement that the firing of Melton was on a different basis, without any comment on the perjury issue, in the general context of the publicity surrounding the police department’s actions was insufficient to meet the duty to dispel the stigma the department had helped create. The fact the jury awarded punitive damages, as well as actual damages, supports my perception that the public would believe defendants stigmatized Melton.
II
Finally, in order to establish whether my separate opinion should be a concurrence in the court’s judgment or a dissent, I believe that I must treat the other issues on which we granted en banc rehearing.
A
The second issue for rehearing was whether the district court committed plain error in failing to instruct the jury that it must find that the stigmatizing charges were false before finding that Melton was deprived of liberty. As the majority notes, the Supreme Court has settled this issue in Codd v. Velger, 429 U.S. 624, 97 S.Ct. 882, 51 L.Ed.2d 92 (1977). In dealing with a liberty interest claim involving the discharge of a policeman, the Court stated, “When we consider the nature of the interest sought to be protected, we believe the absence of any such allegation [of falsity] or finding is fatal to [the officer’s] claim under the Due Process Clause that he should have been given a hearing.” Id. at 627, 97 S.Ct. at 884. Thus, a plaintiff must allege the falsity of the stigmatizing charge, which Melton did in the instant case. I R. tab 1/9/84 at 8 (Complaint). The Supreme Court probably would hold that the burden of proof of showing the falsity of the allegations is upon the plaintiff. See Restatement (Second) of Torts § 580B comment j, § 581A comment b (1976). See also Rosenstein v. City of Dallas, 876 F.2d 392, 395 n. 2 (5th Cir.1989), opinion reinstated in part, 901 F.2d 61 (5th Cir.) (en banc), cert. denied, — U.S. —, 111 S.Ct. 153, 112 L.Ed.2d 119 (1990).
The district court failed to include the element of falsity in Instruction 7, treating explicitly Melton’s liberty interest claim; defendants, however, did not object; and the truth of the underlying charge of perjury was never an issue at the trial, as the majority notes. Thus, the court’s error in this instruction does not require reversal.
B
The district court instructed the jury that due process required that Melton be given *938a pre-termination hearing before an impartial tribunal, notice of the charges against him, a reasonable time before the hearing, an opportunity to be heard at a meaningful time and in a meaningful manner, and an opportunity to have an attorney present and to confront and cross-examine his accusers. I R. tab 141 at 16. The issues of pre- versus post-termination hearing and the type of hearing required are necessarily intertwined, and should be treated together. Again I think the Supreme Court has resolved these issues.
In Roth the Supreme Court stated flatly that, “When protected [liberty or property] interests are implicated, the right to some kind of prior hearing is paramount.” 408 U.S. at 569-70, 92 S.Ct. at 2705 (emphasis added). In an explanatory footnote, the Court elaborated as follows:
“Before a person is deprived of a protected interest, he must be afforded opportunity for some kind of a hearing, ‘except for extraordinary situations where some valid governmental interest is at stake that justifies postponing the hearing until after the event.’ Boddie v. Connecticut, 401 U.S. 371, 379 [91 S.Ct. 780, 786, 28 L.Ed.2d 113]. ‘While “[m]any controversies have raged about ... the Due Process Clause,” ... it is fundamental that except in emergency situations (and this is not one) due process requires that when a State seeks to terminate [a protected] interest ..., it must afford “notice and opportunity for hearing appropriate to the nature of the case” before the termination becomes effective.’ Bell v. Burson, 402 U.S. 535, 542 [91 S.Ct. 1586, 1591, 29 L.Ed.2d 90]. For the rare and extraordinary situations in which we have held that deprivation of a protected interest need not be preceded by opportunity for some kind of hearing, see [citations omitted].”
Roth, 408 U.S. at 570, 92 S.Ct. at 2705 (emphasis in original). Justice Stevens, in his dissent in Codd, 429 U.S. at 633, 97 S.Ct. at 887, quoted Roth as standing for the proposition that “the Constitution mandates ‘a full prior hearing’ ” if a charge involves deprivation of a liberty interest. See also id. at 633 n. 3, 634, 97 S.Ct. at 887 n. 3, 887.
Nevertheless, in Arnett v. Kennedy, 416 U.S. 134, 94 S.Ct. 1633, 40 L.Ed.2d 15 (1974) (plurality opinion), then Justice Rehnquist, speaking only for himself, Chief Justice Burger and Justice Powell, distinguished the liberty interest in a discharge case from “the elemental freedom from external restraint,” id. at 157, 94 S.Ct. at 1646, and stated:
“that liberty is not offended by dismissal from employment itself, but instead by dismissal based upon an unsupported charge which could wrongfully injure the reputation of an employee. Since the purpose of the hearing in such a case is to provide the person ‘an opportunity to clear his name,’ a hearing afforded by administrative appeal procedures after the actual dismissal is a sufficient compliance with the requirements of the Due Process Clause.”
Id. (emphasis added).
The Supreme Court later revisited the issue of pre- versus post-termination hearings in Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 105 S.Ct. 1487, 84 L.Ed.2d 494 (1985), in which it overruled Arnett in part. In Loudermill the Court addressed this issue in the context of a deprivation of a property right to employment, not liberty, see id. at 547 n. 13, 105 S.Ct. at 1496 n. 13, but I believe its holding is applicable to liberty interest claims as well. See Zinermon v. Burch, 494 U.S. 113, 110 S.Ct. 975, 108 L.Ed.2d 100 (1990) (requiring pre-deprivation hearing in liberty interest case of allegedly incompetent mental patient). The Court held in Louder-mill:
“the Due Process Clause provides that certain substantive rights — life, liberty, and property — cannot be deprived except pursuant to constitutionally adequate procedures. The categories of substance and procedure are distinct. Were the rule otherwise, the Clause would be reduced to a mere tautology. ‘Property’ cannot be defined by the procedures provided for its deprivation any more than can life or liberty. The right to due process ‘is conferred, not by legislative *939grace, but by constitutional guarantee....’”
“An essential principle of due process is that a deprivation of life, liberty, or property ‘be preceded by notice and opportunity for hearing appropriate to the nature of the case.’ Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 313 [70 S.Ct. 652, 656, 94 L.Ed. 865] (1950). We have described ‘the root requirement’ of the Due Process Clause as being ‘that an individual be given an opportunity for a hearing before he is deprived of any significant property interest.’ Boddie v. Connecticut, 401 U.S. 371, 379 [91 S.Ct. 780, 786, 28 L.Ed.2d 113] (1971) (emphasis in original); see Bell v. Burson, 402 U.S. 535, 542 [91 S.Ct. 1586, 1591, 29 L.Ed.2d 90] (1971). This principle requires ‘some kind of a hearing’ prior to the discharge of an employee who has a constitutionally protected property interest in his employment.”
Loudermill, 470 U.S. at 541-42, 105 S.Ct. at 1493 (footnote omitted).
After reviewing the considerations that justify a pre-termination hearing the Court stated:
“The foregoing considerations indicate that the pretermination ‘hearing,’ though necessary, need not be elaborate. We have pointed out that ‘[t]he formality and procedural requisites for the hearing can vary, depending upon the importance of the interests involved and the nature of the subsequent proceedings.’ Boddie v. Connecticut, 401 U.S., at 378 [91 S.Ct., at 786]. See Cafeteria Workers v. McElroy, 367 U.S. 886, 894-895 [81 S.Ct. 1743, 1748, 6 L.Ed.2d 1230] (1961). In general, ‘something less’ than a full evidentiary hearing is sufficient prior to adverse administrative action____
... Here, the pretermination hearing need not definitively resolve the propriety of the discharge. It should be an initial check against mistaken decisions— essentially, a determination of whether there are reasonable grounds to believe that the charges against the employee are true and support the proposed action.
The essential requirements of due process, and all that respondents seek or the Court of Appeals required, are notice and an opportunity to respond. The opportunity to present reasons, either in person or in writing, why proposed action should not be taken is a fundamental due process requirement. The tenured public employee is entitled to oral or written notice of the charges against him, an explanation of the employer’s evidence, and an opportunity to present his side of the story. To require more than this prior to termination would intrude to an unwarranted extent on the government’s interest in quickly removing an unsatisfactory employee.”
Loudermill, 470 U.S. at 545-46, 105 S.Ct. at 1495 (citations omitted).
In approving a less than full pre-termi-nation hearing — one without a right to representation by an attorney or to cross-examine adverse witnesses — the Court explicitly relied upon a state statute which gave such rights post-termination: “Our holding rests in part upon the provisions in Ohio law for a full post-termination hearing.” Id. at 546, 105 S.Ct. at 1495; see also id. at 547 n. 12, 105 S.Ct. at 1496 n. 12.
Following the reasoning of Loudermill, I would hold that a pre-termination hearing is required when charges have been made public or are intended to be released to the public at termination, and the charges are sufficiently serious to rise to the level of a liberty interest. Provided that a “full” post-termination hearing is available if requested by the employee, with the right to representation by an attorney and to present evidence and to confront and cross-examine witnesses who have made the accusations, I would hold that the pre-termi-nation hearing may be limited as described in Loudermill.2 That is, it may consist of notice, an explanation of the employer’s evidence, and an opportunity to respond, in person or in writing, to the charge against the employee before final action is taken by the employer.
*940Our case law has required a pre-termination hearing when liberty interests are implicated, see, e.g., Richardson v. City of Albuquerque, 857 F.2d 727, 731 (10th Cir.1988); Walker v. United States, 744 F.2d 67, 70-71 (10th Cir.1984). To the extent those cases may be read to require more than is stated above, they should be overruled.
Applying this analysis to the case at hand, I believe it was error to give a jury instruction that a full scale adversarial pre-termination hearing was constitutionally required. But the error was harmless. Melton received notice but was given no pre-termination opportunity to confront the employer’s evidence on the perjury charge. He was given no chance to address the accusation that he had lied under oath in the affidavit and at trial. The reason, apparently, was that the employer had decided that the perjury allegation was untrue, and it did not intend to rely upon it to terminate Melton. See XII R. 694. But the charge had been made public, and Melton was entitled to an equally public statement of his innocence, if the charge was admittedly false. That he did not get. Thus, Melton was denied the procedural process due him.
In conclusion, I would affirm the conclusion of the panel opinion that no retrial is warranted on the liberty interest claim.

. Most of the Tenth Circuit decisions related to employment are consistent with this analysis: See Conaway v. Smith, 853 F.2d 789, 794 (10th Cir.1988) (charges of neglect of duties and insubordination not stigmatizing); Sullivan v. Stark, 808 F.2d 737, 739 (10th Cir.1987) (charges of being negligent or derelict in performing duties not stigmatizing); Ewers v. Board of County Comm’rs, 802 F.2d 1242, 1249 (10th Cir.1986), cert. denied, 484 U.S. 1008, 108 S.Ct. 704, 98 L.Ed.2d 655 (1988), reh’d on other grounds, 874 F.2d 736 (10th Cir.1989) (charges that the employee "padded the books” and “dragged out” cooperative jobs stigmatizing); Bailey v. Kirk, 777 F.2d 567, 580 (10th Cir.1985) (accusation of misappropriation of police property sufficiently stigmatizing); Sipes v. United States, 744 F.2d 1418, 1422 (10th Cir.1984) (charges of "being tardy, failing to schedule leave (noted as ‘lack of reliance'), and for engaging in ‘horseplay’ ” not stigmatizing); Walker v. United States, 744 F.2d 67, 69 (10th Cir.1984) (per curiam) (charges that employee lied on employment form stigmatizing); Lentsch v. Marshall, 741 F.2d 301, 304 (10th Cir.1984) (charges of dishonesty stigmatizing); Martin v. Unified School Dist. No. 434, 728 F.2d 453, 455-56 (10th Cir.1984) (statement that plaintiffs contract was not renewed based "on occurrences this year and continuance of previous concerns" not stigmatizing); Asbill v. Housing Authority of Choctaw Nation, 726 F.2d 1499, 1503 (10th Cir.1984) (charge that employee challenged authority of new agency director not stigmatizing); Stritzl v. United States Postal Service, 602 F.2d 249, 252 (10th Cir.1979) (charges of slow work with poor work habits and low productivity not stigmatizing); but see Garcia v. Board of Educ. of Sacorro Consol. School Dist., 777 F.2d 1403, 1419-20 (10th Cir.1985), cert. denied, 479 U.S. 814, 107 S.Ct. 66, 93 L.Ed.2d 24 (1986) (claims that plaintiff caused low staff morale and that he was difficult to work with stigmatizing); Miller v. City of Mission, 705 F.2d 368, 373 (10th Cir.1983) (charges that police department "morale was very low, the officers do not respect the Chief and Assistant Chief. The department had deteriorated to an extend [sic] that the men felt that they could not work effectively with the Chief and Assistant Chief” stigmatizing).
Most other circuit decisions are also consistent with this view of the law. The Ninth Circuit adheres to a "moral turpitude” standard. Kraft v. Jacka, 872 F.2d 862, 870 (9th Cir.1989) (“The statements at issue must involve charges which rise to the level of 'moral turpitude;' 'charges that do not reach this level of severity do not infringe constitutional liberty interests.' ”) (quoting Bollow v. Federal Reserve Bank of San Francisco, 650 F.2d 1093, 1101 (9th Cir.1981), cert. denied, 455 U.S. 948, 102 S.Ct. 1449, 71 L.Ed.2d 662 (1982)). See also Finkelstein v. Bergma, 881 F.2d 702, 704 (9th Cir.1989) (charges that plaintiff gained access to confidential personnel files in an unauthorized, underhanded, and perhaps illegal manner held stigmatizing). The Fifth Circuit has at times used the “badge of infamy” standard. See Evans v. City of Dallas, 861 F.2d 846, 851 (5th Cir.1988); see generally Rosenstein v. City of Dallas, 876 F.2d 392, 395 n. 2 (5th Cir.1989), opinion reinstated in part, 901 F.2d 61 (5th Cir.) (en banc), cert. denied, — U.S. —, 111 S.Ct. 153, 112 L.Ed.2d 119 (1990). See also Green v. St. Louis Housing Authority, 911 F.2d 65, 70 (8th Cir.1990) (charges of unsatisfactory job performance insufficient); Hannon v. Turnage, 892 F.2d 653, 660 (7th Cir.1990), cert. denied, — U.S. —, 111 S.Ct. 69, 112 L.Ed.2d 43 (1990) (statements that plaintiff was no longer employed in connection with licensing problems at the VA hospital insufficient); Chabel v. Reagan, 841 F.2d 1216, 1223 (3d Cir.1988) (charge that employee acted "on his belief that he was duty-bound to follow the directives of the judges of his district rather than the contrary order of his superior in Washington” not stigmatizing); Brandt v. Board of Cooperative Educational Services, 820 F.2d 41, 44-45 (2d Cir.1987) (charges of sexual misconduct stigmatizing); Harrison v. Bowen, 815 F.2d 1505, 1518 (D.C.Cir.1987) (false charge of unsatisfactory job performance insufficient); Doe v. United States Dep't of Justice, 753 F.2d 1092, 1110 (D.C.Cir.1985) (charges of unprofessional conduct and dishonesty stigmatizing); Hadley v. County of Du Page, 715 F.2d 1238, 1245 (7th Cir.1983), cert. denied, 465 U.S. 1006, 104 S.Ct. 1000, 79 L.Ed.2d 232 (1984) (charges of mismanagement not stigmatizing); Blair v. Board of Regents, 496 F.2d 322, 324 (6th Cir.1974) (dismissal for failure to meet minimum standards not stigmatiz*934ing). But see Doe v. Chaney, 885 F.2d 898, 909-10 (D.C.Cir.1989) (charge that employee was a security risk not stigmatizing); Huntley v. Community School Bd. of Brooklyn, 543 F.2d 979, 985 (2d Cir.1976) (charges of poor and ineffective leadership stigmatizing), cert. denied, 430 U.S. 929, 97 S.Ct. 1547, 51 L.Ed.2d 773 (1977); Greenhill v. Bailey, 519 F.2d 5, 8 (8th Cir.1975) (charges plaintiff was dismissed for lack of intellectual ability stigmatizing); Adams v. Walker, 492 F.2d 1003, 1008 (7th Cir.1974) (charges of incompetence, neglect of duty and malfeasance in office not stigmatizing); Jeffries v. Turkey Run Consol. School Dist., 492 F.2d 1, 2-3 (7th Cir.1974) (dismissal for highly unethical conduct not stigmatizing).


. A city council, school board, or, as here, a police disciplinary review board, would be a proper adjudicator providing its membership is composed only of those who have the capacity to make a neutral or unbiased decision.